Citation Nr: 1547594	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2012, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing has been added to the claims file.  In May 2014, the Board remanded the appeal for additional development.

Following the March 2015 supplemental statement of the case, VA received additional evidence from the Veteran along with waivers of agency of original jurisdiction (AOJ) review.  Therefore, a remand for AOJ review of this evidence is not needed.  See 38 C.F.R. § 20.1304(c) (2015).  


FINDING OF FACT

At all times during the pendency of the appeal the most probative evidence of record shows that the Veteran's PTSD is productive of no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  VA likewise has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations. 38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA's notice requirements are satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's records from his VetCenters and the Salt Lake City VA Medical Center in substantial compliance with the Board's remand instructions.   See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was also provided with VA examinations in March 2010 and August 2014.  The Board finds these examinations adequate to adjudicate the claim, and as to the post-remand examination it substantially complied with the Board's remand instructions, because after a review of the record on appeal and taking a medical history from the Veteran the examiners provided medical opinions as to the severity of his PTSD that allows the Board to rate them under all relevant Diagnostic Codes.   See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran asserted that his PTSD warrants a higher evaluation.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The April 2010 rating decision granted service connection for PTSD and assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from November 24, 2009.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, which in its fourth edition included a Global Assessment of Functioning (GAF) score.  The GAF was a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 was defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicated that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).                             

The Board notes that VetCenter and VA treatment records document the Veteran's complaints and treatment for PTSD.  See, e.g., VetCenter treatment records dated from February 2009 to November 2014; VA treatment records dated in January 2010.  Specifically, his counseling records document his complaints and treatment for anxiety, insomnia, distressing dreams, nighttime hypervigilance, intrusive thoughts/reexperiencing trauma, an exaggerated startled response, paranoia, isolation, depression, difficulty with concentration, and guilt.  They also revealed that, while he reported having a problem with irritability and anger, he had not had any fights in last 10 years.  He also reported, on occasion, that while he was not depressed, he is anxious most of the time; and he denied manic or hypomania episodes, as well as having homicidal or suicidal ideation.

Socially, they show the Veteran's complaints of being socially avoidant; not being willing to go into crowded places; having been divorced three times with his last divorce 10 years ago; having a good relationship with his six children; and having custody of his children following two of his divorces.  His youngest child, who was 15 years old at the time (2009) was still living with him.  Occupationally, they show he worked for the same company for 35 years and retired a few years ago, (the Veteran was born in 1944).  In November 2014, he advised his VetCenter counselor that he is out of the house every day working herding cattle.

The treatment records also include a number of psychiatric evaluations.  In this regard, when seen in February 2009 it was noted his only adverse symptomatology was his mood being mildly anxious. He had a full range of affect.  Similarly, when seen in February 2010 his only adverse symptomatology was his mood which was depressed. His affect was euthymic.  Likewise, when seen in June 2011, November 2011, and June 2012 his only adverse symptomatology was his mood, characterized as  being moderately depressed with a congruent affect.  Similarly, when seen in August 2014 his only adverse symptomatology was his mood being mildly depressed with a congruent affect.  However, when seen in November 2010, April 2011, February 2011, September 2014, and November 2014 he had no objective adverse symptomatology, although he is shown to be taking psychiatric medication.

A January 2010 VA treatment record shows that a GAF score of 55 was assigned after psychiatric testing, although subsequent VetCenter records GAF scores of 48 or 49 are seen.  When specifically examined for VA purposes in connection with this matter, a GAF score of 75 was assigned in 2010 and a 63 when examined in August 2014.   

As previously indicated, the Veteran was provided VA PTSD examinations in March 2010 and August 2014.  

At the March 2010 VA examination, after a review of the record on appeal and an examination of the Veteran, it was noted that he has been receiving outpatient mental health treatment, approximately twice a month, for approximately the last nine to ten months and he is not on any psychiatric medications.  Thereafter, the Veteran complained of being antsy around people/crowds and big buildings/cities and avoids them.  Despite the foregoing, he also reports that he has some friends who take him and his daughter to plays and concerts so she does not miss out.  He also endorsed having multiple recurrent intrusive flashbacks triggered by riding his horse or watching news; nightmares approximately one to three times a week; and problems with sleep.  He only gets an average of three hours of interrupted sleep at night.  He also reported having a really hard time concentrating, and problems with anger and irritability, but for the last five years he had learned to control it.  [For example, at some time in the past he shot some of his cows because he was so angry.]  He also reported he had problems with an exaggerated startle response triggered by loud unexpected noises, and having had hypervigilance, which  used to be really bad.  In this regard, he used to wake up three or four times a night with a loaded gun to patrol the house and grounds.  

Socially, the Veteran reported that he had married and divorced three time, (having married and divorced his first wife twice), and was currently not married.  They divorced for the last time approximately ten or eleven years ago.  He has five natural children and one adopted child from his marriages, with five adult children and another [then 16years old] and still living with him.  He reported that he obtained custody of his children after his first and third marriages failed.  He is independent in his activities of daily living, but reported that he had a problem with being emotionally numb and being unable to feel loving feelings for close loved ones.  He also feels detached/cut-off and estranged from family and friends.  In this regard, he reported that while his sisters call him a lot, he hardly ever calls them himself.  

Occupationally, the Veteran reported that he retired at the age of 62 after he worked for the same company for 35 years as a machinist, welder, mechanic, and mobile crane operator.  He also reported that he has a little ranch which does not make him much money, but it is someplace where he can go for peace of mind.

During the examination, he endorsed having short term related memory problems such as forgetting names, dates, and appointments.  He also endorsed a history of panic attacks, but not very often, and he reported that he is able to talk himself out of them and does not know their cause.  The Veteran also became rather emotional while describing his combat related traumatic stressors.  The examiner thereafter reported that the Veteran was well-developed, well-nourished, and dressed appropriately.  There was no evidence of impairment of thought process or communication.  There was no evidence of delusions or hallucinations.  He showed good eye contact and interacted appropriately.  There was no inappropriate behavior.  He denied suicidal or homicidal thoughts, ideations, plans, or intent.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living, and was oriented to person, place, and time.  There was no evidence of excessive or ritualistic behavior, and the rate and flow of his speech was normal.

The diagnosis was PTSD, and a GAF score of 75 was assigned.  The examiner also remarked the Veteran's PTSD evidenced " occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress." 

Another VA examination was conducted in August 2014.  At that time, it was reported after a review of the record on appeal and an examination of the Veteran, that he had started on a psychiatric medication (i.e., Xanax) which he takes twice a week and which helps him sleep and that he continues with therapy once or twice a month.  The Veteran continued to complain of problems with intrusive distressing memories, recurrent distressing dreams, flashbacks, avoidance, persistent and exaggerated negative beliefs, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, hypervigilance, an exaggerated startle response, problems with concentration, and sleep disturbance.  Other symptoms included a depressed mood, anxiety, panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.

Socially, the Veteran reported that he currently lives alone; is not in a relationship; and was married to his third wife for 20 years, and divorced 12 years ago.  The Veteran has six children ranging from age 20 to 41-years-old and his relationships with them are good.  He reported that he rarely is in contact with other family members.  However, he has one friend since 1958 with whom he rides.  He also belongs to the VFW and helps with funerals.  His hobbies/recreational activities consist of riding dirt bikes and horses as well as fishing and hunting, but he does not like killing animals, he just enjoys the hunting. 

Occupationally, the Veteran reported that since he retired in 2006 he trades herd management for hay but has not had an income from employment since 2006.  As to his old job, he also reported that that he "hated the job but it was a necessary thing; and "he had absenteeism and "a lot of insubordination" but "[l]ooking back they were damn patient."  The Veteran is independent for all basic activities of daily living.

On examination, the Veteran reported that he fights depression a lot and the examiner reported that his affect was somewhat constricted and his mood appeared to be mildly depressed.  As to cognition, while the Veteran reported that his memory is terrible for names, events, and tasks for years, he was nonetheless able to count backwards from 100 by 7s, spell "world" correctly forward and backward, and remember 2 out of 3 objects after a brief delay (3 out of 3 with a reminder hint).  Moreover, the Veteran was appropriately groomed and dressed; he was personable and cooperative; there were no noted abnormal motor movements or mannerisms; and eye contact, facial expression, and posture were appropriate.  He was alert; and oriented to time, place, situation, and person; and his autobiographical memory for both recent and remote events appeared unimpaired.  His verbal communication was appropriate in volume, content, and flow; he was intelligible; and his responses were appropriate in length and level of detail.  There was no apparent disturbance in thought content - no indication of hallucinations, delusions, obsessions, dissociation, or intent to harm self or others.  The Veteran did not report suicidal ideation, plan, or intent.  There was no apparent disturbance in thought processes - responses appeared to be relevant to the assessment process and display appropriate levels of logical connection.  His insight and judgment regarding his current situation appears to be intact.  It was opined that the Veteran's responses appeared to be well considered; affect during the interview was congruent with the material being discussed; the level of detail reported regarding current symptoms was consistent with a valid response style; and it was noted, "[o]verall this assessment is considered to be an accurate reflection of the veteran's current psychosocial functioning."

The diagnosis was PTSD, the Veteran's GAF score was 63, and the examiner considered "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation," best summarized the Veteran's level of occupational and social impairment.  

In the Board's view, the record does not support an evaluation in excess of the 30 percent rating currently assigned.  The Veteran's symptoms are as described, but they are not shown to have reduced his reliability and productivity.  He appears to have voluntarily retired from long term employment at an appropriate age, and since then has made arrangements with others to manage herds in exchange for hay.  This implies a strong work ethic, and an ability to reasonably negotiate a business transaction with others, which is evidently recognized by those in the community.  Likewise, he was given custody of his minor child following his divorce, which further reinforces the notion that his is a responsible, reliable individual.  He also is associated with a veteran's organization, and performs a valuable service at funerals.  Again, this reflects the Veteran to be a reliable, productive person, with appropriate social skills.  Moreover, he has maintained one friendship for more than 50 years, talks regularly with his siblings, has a good relationship with his children, and is close enough with others to accompany them with his daughter to social activities.  In these circumstances, the Board finds the record does not support the conclusion that the Veteran's PTSD produces occupational and social impairment with reduced reliability and productivity due to his various symptoms, as to warrant a 50 percent evaluation.   

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluation for the PTSD is inadequate.  Indeed, since the terms of the criteria themselves provide that the listed symptoms are only examples and permit consideration of other symptoms, the criteria reasonably contemplate whatever symptoms are presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected PTSD and his one other service connected disability (tinnitus rated as 10 percent disabling), and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on total rating based on individual unemployability when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his service-connected PTSD prevents gainful employment.  In fact, the record shows that Veteran continues to work in ranching.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


